In a proceeding pursuant to CPLR article 78, inter alia, to compel correction of the 1985/1986 assessment roll and payment of refunds of excess taxes paid as a result of the improper revocation of the tax exemption provided by RPTL 485-b, the petitioners appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (McGinity, J.), entered June 10, 1987, as dismissed that branch of the petition which was to compel correction of the 1985/1986 assessment roll and payment of a tax refund for that tax year.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
The antecedent factual and procedural history of this case is described in Corporate Prop. Investors v Board of Assessors (153 AD2d 656 [decided herewith]) and Matter of Coliseum Towers Assocs. v Livingston (153 AD2d 683 [decided herewith]).
The Supreme Court properly dismissed that branch of the petition which was to compel correction of the 1985/1986 assessment roll and payment of a tax refund. Since the record indicates that the appellants never filed applications for the correction of the 1985/1986 assessment roll with the Nassau County Department of Assessment (see, RPTL 554 [2], [3]), a special proceeding to compel the county respondents to carry out the statutory procedures for correction of the assessment roll does not lie (cf., Matter of Coliseum Towers Assocs. v Livingston, supra).
*696We have considered the appellants’ remaining contentions and find them to be without merit. Lawrence, J. P., Rubin, Sullivan and Balletta, JJ., concur.